

	

		II

		109th CONGRESS

		1st Session

		S. 68

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XIX of the Social Security Act to provide

		  100 percent reimbursement for medical assistance provided to a Native Hawaiian

		  through a federally-qualified health center or a Native Hawaiian health care

		  system.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Native Hawaiian Medicaid Coverage Act

			 of 2005.

		

			2.

			100 percent fmap for medical assistance provided to a Native

			 Hawaiian through a federally-qualified health center or a Native Hawaiian

			 health care system under the medicaid program

			

				(a)

				Medicaid

				The third sentence of

			 section

			 1905(b) of the Social Security

			 Act (42 U.S.C. 1396d(b)) is amended

			 by inserting , and with respect to medical assistance provided to a

			 Native Hawaiian (as defined in section 12 of the Native Hawaiian Health Care

			 Improvement Act) through a federally-qualified health center or a Native

			 Hawaiian health care system (as so defined) whether directly, by referral, or

			 under contract or other arrangement between a federally-qualified health center

			 or a Native Hawaiian health care system and another health care

			 provider before the period.

			(b)Effective

			 dateThe amendment made by this section applies to medical

			 assistance provided on or after the date of enactment of this Act.

			

